DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the AFCP 2.0 dated 3/4/2021.
Response to Arguments
3.	Applicant’s arguments filed on 3/4/2021, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-17 and 19-20 has been withdrawn. 
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Roger Chen (Reg. 67,314) on 3/10/2021.
In the claims:
1.(Currently amended) A fixing device, comprising:
a carrier frame, the carrier frame comprising a guiding part[[,]] and a first guiding slot
a first circuit board supporting structure, the first circuit board supporting structure being disposed on the carrier frame and comprising a first sliding part, a first supporting part, and a first positioning part, the first sliding part having a first guided portion, the first guided portion being slidably engaged with the guiding part, the first supporting part and the first positioning part being disposed on the first sliding part, the first positioning part sliding in the first guiding slot and being adjustably fixed at a first position or a second position of the first guiding slot; and
a base, slidably engaged with the carrier frame, the base having a first slidably engaging portion, the carrier frame comprising a second slidably engaging portion, the second slidably engaging portion being slidably engaged with the first slidably engaging portion in a slidingly engaging direction.

13.(Currently amended): An electronic device fixing mount, comprising:
a structural frame;
a fixing device, the fixing device being disposed on the structure frame and comprising:
a carrier frame, the carrier frame comprising a guiding part[[,]] and a first guiding slot
a first circuit board supporting structure, the first circuit board supporting structure being disposed on the carrier frame and comprising a first sliding part, a first supporting part, and a first positioning part, the first sliding part having a first guided portion, the first guided portion being slidably engaged with the guiding part, the first supporting part and the first positioning part being disposed on the first sliding part, the first positioning part sliding in the first guiding slot and being adjustably fixed at a first position or a second position of the first guiding slot; and
a base, slidably engaged with the carrier frame, the base having a first slidably engaging portion, the carrier frame comprising a second slidably engaging portion, the second slidably engaging portion being slidably engaged with the first slidably engaging portion in a slidingly engaging direction; and
a connector, the connector being disposed on the structural frame close to the fixing device for connecting with a circuit board fixed on the fixing device.

Allowable Subject Matter
5.	Claims 1-8, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the prior arts of record fail to teach, disclose or suggest a fixing device, as recited in claims 1 and 13, which further comprises a base, slidably engaged with the carrier frame, the base having a first slidably engaging portion, the carrier frame comprising a second slidably engaging portion, the second slidably engaging portion being slidably engaged with the first slidably engaging portion in a slidingly engaging direction.

					Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841